Citation Nr: 1313038	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and P.Z.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The appellant claims that her deceased husband had military service in the United States Armed Forces during World War II.  The appellant seeks benefits as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO in Manila, Philippines.

In August 2010, the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for legal entitlement to VA death benefits have not been met as veteran status has not been established for the appellant's deceased husband.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.203 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify the claimant of the shared obligations of the claimant and VA in developing his claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (noting that, since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In a November 2008 letter, the RO notified the appellant of the information and evidence necessary to substantiate her claim for VA death benefits.  The letter included notification that the appellant needed to show proof of military service for her deceased husband, including service in the United States Armed Forces or a component recognized as such.  The RO informed the appellant that it was in the process of requesting verification of service and that the appellant could submit her own evidence regarding her husband's service.  Thus, VA's duty to notify has been met.

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the claim.  The appellant submitted information and documents to support her contention that her deceased husband had recognized service during World War II and this evidence has been reviewed by both the RO and the Board in connection with adjudication of the claim.  The appellant has not identified any additional records that VA needs to obtain to ensure a proper adjudication of the claim. 

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the context of a Dependency and Indemnity Compensation claim, such as is the case here, where service department certification of an appellant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a veteran's active service after the initial service department certification.  Id., 539 F.3d at 1380-81.  The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  

In this case, two requests were made to the National Personnel Records Center (NPRC) for affirmation of recognized service for the appellant.  An initial response was received from the NPRC in January 2009.  After additional evidence was submitted by the appellant, the Board remanded the case in August 2010 to have the NPRC consider the new information pursuant to Capellan.  In September 2010, the second response from the NPRC was received.  Thus, VA has complied with the duty to assist and the Board may proceed to an adjudication of veteran status on the merits.

II. Analysis

The appellant seeks entitlement to VA death benefits on account of her deceased husband having service in the United States Armed Forces during World War II.  He died in October 1992.  Basic legal entitlement in this case turns on whether the appellant's deceased husband had the requisite military service.  For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2012). 

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the alleged service in the Philippine Army, VA cannot consider the claim for benefits based on that service.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); see also Palor, 21 Vet. App. at 331.

The appellant contends that her deceased husband served in a unit of the United States Armed Forces in the Philippines (USAFIP) during World War II designated as North Luzon (NL) and the 121st Infantry from 1942 to 1946.  To support her contention, she submitted a June 1945 order assigning her deceased husband to the Replacement and Casualty Battalion, USAFIP, NL.  The appellant also submitted an August 1945 order promoting her deceased husband to sergeant.  Additionally, she provided testimony at a Board hearing in April 2010 whereby she set forth the same contention.  At the hearing, P.Z. also testified.  P.Z. stated that he served with the appellant's deceased husband in the recognized guerillas, with the 121st Infantry, from 1943 to 1945.

The record shows that the RO first determined that the appellant's name was not listed in the Reconstructed Recognized Guerilla Roster that is maintained by the Manila RO.  Next, the RO twice requested a determination from the pertinent U.S. service department (via the NPRC) as to whether the appellant had recognized service.  In January 2009 and September 2010, the NPRC indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Both determinations were based on a review of the information submitted by the appellant regarding the dates and nature of her deceased husband's service during World War II.  The second determination was made after the Board remanded the claim so that the NPRC could consider the new information, evidence, and hearing testimony.

The Board notes that the appellant submitted additional evidence subsequent to the September 2010 response from the NPRC.  The evidence included a July 1969 document pertaining to educational benefits apparently for the deceased's daughter and a July 1993 letter regarding burial assistance.  The Board finds that this new evidence does not contain new information relevant to the appellant's deceased husband's service, and does not provide reason to submit an additional request to the NPRC.  Therefore, another remand is not warranted.  See Capellan, 539 F.3d at 1373.

In consideration of the evidence of record, the appellant has not submitted any service document that establishes her deceased husband's service with the Philippine Commonwealth Army or as a recognized guerrilla for the United States Armed Forces.  The appellant, and particularly P.Z., provided credible testimony at the April 2010 Board hearing.  P.Z.'s recollection of the circumstances of his service during World War II and of the appellant's deceased husband's claimed service constituted a believable history.  However, VA is bound only by the service department's certification with respect to the status of the appellant's deceased husband as a veteran of the United States military.  In this case, the service department has considered the question of his military status on several occasions, including a review of the documentation of record.  However, each time, a negative response was received.  In light of the service department's certification that the appellant's deceased husband did not have service in the Philippine Commonwealth Army or as a recognized guerrilla with the United States Armed Forces, the Board finds that the preponderance of the evidence is against the claim; therefore, the claim must be denied.  


ORDER

The appellant does not have legal entitlement to VA death benefits; the appeal is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


